COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Oscar Ortega, Roggie Law, Steven Murdock, and Don Egdorf v. Alan
                         Pean

Appellate case number:   01-18-00249-CV

Trial court case number: 2016-43519

Trial court:             127th District Court of Harris County

       The motion for reconsideration en banc is denied.
       It is so ORDERED.

Judge’s signature: ____/s/ Peter Kelly_______
                    Acting individually  Acting for the Court



Panel consists of Chief Justice Radack and Justices Keyes, Lloyd, Kelly, Goodman, Landau,
Hightower, Countiss, and Adams.

Date: __December 3, 2020_____